James J. McMonagle,
J. Plaintiff, Board of Education of the Olmsted Falls City School District, is seeking a declaratory judgment as to the constitutionality and applicability of R.C. 124.011. The court has before it the transcript of the oral arguments presented March 12, 1985, and the Stipulations of Fact filed January 15, 1985 and attached hereto as Appendix “A.”
The Olmsted Falls City School District consists of territory from a minor portion of the city of North Olmsted, a minor portion of Columbia Township, all of Olmsted Township, a minor portion of the city of Berea, and a major portion but not all of the city of Olmsted Falls. The majority of the population of the school district resides in Olmsted Township.
According to the attendance records of the Superintendent of the Olmsted Falls City School District, a majority of the students enrolled in the district at all times between August 1, 1979 and continuing to the present have resided in Olmsted Township.
R.C. 124.011(A) recites in pertinent part as follows:
“* * * When the territory of a city school district is located in more than *2one city, the commission of the city that shall serve as the commission for the school district shall be the commission of the city that is the residence of the greatest number of the pupils of the district.”
Accordingly, the commission serving the territory in question should be seated in Olmsted Township.
However, Olmsted Township has no civil service commission, inasmuch as the population of Olmsted Township is 6,796 persons (see Appendix “A”), and inasmuch as R.C. 124.40(B) provides for a civil service commission only in townships' in which there is a population of at least 10,000 persons.
It is apparent that under the operation of R.C. 124.011, the Civil Service Commission of the city of Olmsted Falls is making decisions concerning the employment, layoff, promotion, suspension and termination of non-teaching employees of the Olmsted Falls City School District even though the city of Olmsted Falls is a municipality which contains less than fifty percent of the population of, and fifty percent of the pupils enrolled in, the district.
Since the majority of the students reside outside the civil service commission area, the application of R.C. 124.011 is violative of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution, as well as Section 2, Article I of the Ohio Constitution. Our government was formed for the equal protection and benefit of its citizens; and, pursuant to R.C. 124.011, the Olmsted Falls City School District would be treated differently from any other multi-city school district in the state.
R.C. 3319.081 operates in all school districts wherein the provisions of R.C. Chapter 124 do not apply. But for the enactment of R.C. 124.011, a multi-city school district would be answerable to R.C. 3319.081. In fact, prior to the enactment of R.C. 124.011, the Olmsted Falls City School District was guided by R.C. 3319.081.
Therefore, the court hereby declares:
(1) That R.C. 124.011 is unconstitutional as applied to the Olmsted Falls City School District, in that it violates the Fourteenth Amendment to the United States Constitution and Section 2, Article I of the Ohio Constitution; and
(2) That R.C. 3319.081 continues to control the employment of non-teaching employees of the Olmsted Falls City School District.

Judgment accordingly.

Appendix A
“Stipulations of Fact
“The parties to the above-entitled action, through their respective attorneys, stipulate that the following facts are admitted by the parties and shall be taken true for the purposes of this action only relating to the Complaint and all responsive pleadings:
“ 1. The Civil Service Commission of the City of Olmsted Falls is a municipal civil service commission established and operating pursuant to the Ohio Constitution, the charter of the City of Olmsted Falls, and, regarding certain non-teaching employees of the Board of Education of the Olmsted Falls City School District, relevant Sections of Chapter 124 of the Ohio Revised Code and in particular Section 124.40 of the Ohio Revised Code.
“3 [sic]. As a result of the enactment of Amended Senate Bill No. 137, the Civil Service Commission performs both quasi-legislative and quasi-judicial functions by establishing rules and regulations concerning the employment, lay-off, promotion, suspension and termination of certain non-teaching employees of the Olmsted Falls City School District and decisions on appeal *3following administrative action concerning such termination, lay-off and suspension, as well as other duties in accordance with Chapter 124 of the Ohio Revised Code, in particular Sections 124.01(E), 124.06, 124.34, and 124.40(A) of the Ohio Revised Code.
“3. The Olmsted Falls City School District consists of territory from a minor portion of the City of North Olmsted, a minor portion of Columbia Township, all of Olmsted Township, a minor portion of the City of Berea, and a major portion but not all of the City of Olmsted Falls.
“4. The majority of the population and the majority of the students in the Olmsted Falls City School District reside in Olmsted Township. (See Exhibit A attached hereto. [Deleted.])
“5. The majority of the territory and the tax value in the Olmsted Falls City School District are derived from Olmsted Township. (See Stipulation No. 9 below.)
“6. Olmsted Township has no Civil Service Commission, inasmuch as the population of Olmsted Township is 6,796 persons (see the 8th stipulation for reference), and inasmuch as Section 124.40(B), Revised Code, provides for a Civil Service Commission only in townships in which there is a population of at least 10,000 persons.
“7. Prior to the enactment of Amended Senate Bill No. 137, the employment of non-teaching personnel of the Olmsted Falls City School District was controlled by Section 3319.081 of the Ohio Revised Code.
“8. The population of the City of Olmsted Falls is 5,868 persons, and the population of Olmsted Township is 6,796 persons based on Table 44, Page 321 of Volume No. PC 80-1-B37 Ohio of the 1980 census entitled ‘General Population Characteristics—Ohio.’
“9. Based on records of the Cuya-hoga County Auditor, the current tax value of Taxing District No. 9 in Cuyahoga County (Olmsted Township) for school purposes (Olmsted Falls City School District) is $53,778,350.00, and the current tax value of Taxing District No. 10 (City of Olmsted Falls) for school purposes (Olmsted Falls City School District) is $46,421,608.00.”